Citation Nr: 0820782	
Decision Date: 06/25/08    Archive Date: 06/30/08	

DOCKET NO.  05-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
VARO in Waco, Texas, that denied entitlement to the benefit 
sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

Varying psychiatric diagnoses, including PTSD, are of record.  
The most recent medical evidence of record dates to 2004.  
The evidence includes the report of a PTSD examination 
accorded the veteran in February 2004.  The veteran referred 
to having been raped by other soldiers while serving with the 
Marines in Vietnam.  The examiner stated that with regard to 
consideration of a diagnosis of PTSD, the veteran was 
"currently under the influence of medications and marijuana 
such that it is difficult to come to the conclusions (sic) 
about his post-traumatic stress disorder.  He does report a 
history of irritability, history of intrusive thoughts and a 
history of anger and social isolation."  The veteran was 
given Axis I diagnoses of polysubstance dependence, cannabis 
dependence, nicotine dependence, and PTSD.  

At the hearing before the undersigned in May 2008, the 
veteran referred to having had marital problems during and 
after service.  However, there are no statements of record 
from any of his ex-wives.  He has also referred to job 
performance problems in the latter part of the service, but 
the available military records do not document any 
significant performance problems.  While he was asked in 
March 2004 to provide specific information with regard to the 
personal trauma sustained in service and to identify any 
possible sources of information and evidence and to provide 
supporting statements from any individuals with whom he might 
have discussed the incident, there are none of record.  

A review of the record reveals that it appears he has not 
been informed that alternative evidence, such as behavior 
changes that occurred at the time of the incident, might 
establish the presence of an inservice stressor incident.  
Examples of such behavior changes that might indicate a 
stressor include:  A request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economical or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2007); see 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in post-
traumatic stress disorder personal assault cases).  VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may then submit any 
evidence received to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2007).  

The Board cannot tell from the evidence of record whether the 
PTSD questionnaire the veteran was sent effectively notified 
him of the critical information that such evidence of 
behavioral changes could help to verify the occurrence of the 
claimed assault for the purposes of this claim.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  VA should furnish the veteran 
appropriate notice as required by 
38 C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to personal assault.  Once the 
veteran has be given the appropriate 
opportunity to respond to this notice, VA 
should provide the appropriate assistance 
in obtaining any evidence corroborating 
significant behavioral changes from any 
sources whom which the veteran may 
identify.  Of particular interest are any 
statements from any of the veteran's ex-
wives or individuals who knew him over 
the years following service discharge.  

2.  The veteran should be scheduled for a 
VA PTSD examination.  It is imperative 
that the claims file be made available to 
the examiner and reviewed in connection 
with the examination.  The examiner 
should review the record, to include 
service personnel and treatment records, 
and offer an opinion as to whether there 
is any evidence in the claims file of 
personnel action or behavioral changes 
indicating that it is at least as likely 
as not (a 50 percent greater probability) 
that the claimed service assault 
occurred.  The examiner should offer an 
opinion in accordance with the guidelines 
set forth at 38 C.F.R. § 3.304(f)(3).  
The examiner should indicate whether the 
opinion is based on history furnished by 
the veteran or on objective evidence in 
the claims file.  If the examiner 
concludes that the assault did take 
place, the examiner should then offer an 
opinion as to whether the veteran 
currently has PTSD which is causally 
related to such an incident.

3.  After completion of the above and any 
development VA deems necessary, VA should 
review the expanded record and determine 
if service connection is warranted in 
this case.  If the claim remains in 
denial status, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity for 
response.  

Then, the case should be returned to the Board for appellate 
review, if otherwise in order.  The Board intimates no 
opinion of any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


